DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nedorezov et al. (U.S. 2013/0338892).
Regarding claim 15, Nedorezov discloses A method comprising: receiving, while a vehicle is in a reverse gear state (pgh. 0036, gear shift to reverse gear is completed), a signal from at least one sensor 58 carried onboard the vehicle (pgh. 0037); diagnosing a presence of an object behind the vehicle based at least in part on the signal from the at least one sensor (pgh. 0039, result of test is positive); and executing, by a transmission control system, a gear change within a transmission of the vehicle in response to the diagnosing (pgh. 0039, control produces transmission tie-up), wherein the gear change shifts the transmission into one of a park gear state or a neutral gear state (the transmission tie-up state corresponds to a park gear state). 

Regarding claim 16, Nedorezov discloses the gear change shifts the transmission into the park gear state (the transmission tie-up state corresponds to a park gear state). 

Regarding claim 22, Nedorezov discloses preventing, after the executing the gear change, the transmission control system from returning to the reverse gear state until the diagnosed presence of the object behind the vehicle is cleared (pgh. 0040-0041, if no override command occurs, control returns to step 82, where it checks if an obstacle is present again. If not, control proceeds to 84 to remove the transmission tie-up).

Regarding claim 23, Nedorezov discloses preventing, after the executing the gear change, the transmission control system from returning to the reverse gear state until the transmission control system receives an override command (pgh. 0040-0041, transmission is in tie up unless override command is given, if true control proceeds to step 90 to remove tie-up condition). 

Regarding claim 24, Nedorezov discloses receiving the override command based on input from a user (pgh. 0040, driver instructed to engage a transmission control or change a PRNDL lever position); and permitting, in response to the receiving the override command, the transmission control system to return to the reverse gear state (pgh. 0041, override occurred, tie-up removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kvarnstrand (WO 2017/140366A1) in view of Nakamura et al. (U.S. 6674360).
Regarding claim 1, Kvarnstrand discloses a vehicle safety system for a vehicle including a transmission (abstract at least) and a shifter control 21 configured to shift the transmission from one gear state to another gear state (drive vs. park vs. reverse, etc), the vehicle safety system comprising: at least one sensor 14/16/18 configured to detect objects around the vehicle; and a control module 20 configured to: diagnose a presence of an object behind the vehicle based on a signal received from the at least one sensor (abstract at least, “a control unit (20) arranged to be connectable to a surroundings monitoring system (14, 16, 18) capable of detecting obstacles in front of and behind the vehicle”); and prevent the shifter control from shifting into a reverse gear state based on the diagnosed presence (abstract at least, “to block movement of the shifter (21) to the rearward driving position if an obstacle behind the vehicle is detected”).
Kvarnstrand does not appear to disclose the sensor being an audio sensor, but rather a camera. Nakamura teaches a camera 17 for detecting objects behind the vehicle, and teaches that alternatively the camera could be replaced by an ultrasonic sensor (col. 5 lines 54-56), which is an audio sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized one of the types of sensors described by Nakamura in the device of Kvarnstrand as a rear sensor as an obvious matter of engineering design choice. Since it is known from Nakamura to use any of these types of devices to detect objects behind the vehicle, one of ordinary skill in the art could select the desired sensor for use in the system of Kvarnstrand to achieve predictable results, namely that the device of Kvarnstrand would function equally well with any of the types of sensors described by Nakamura.

Regarding claims 2 and 6, Kvarnstrand discloses the control module prevents the shifter control from shifting into the reverse gear state by sending a signal to the shifter control causing the shifter control to mechanically lock [based on the diagnosed presence, claim 6] (abstract at least, “said preventing of shifting of the vehicle transmission state is performed by the control unit (20) which is arranged to operate the mechanical locking mechanism or the adaptive braking mechanism (10, 12, 46) to block movement of the shifter (21)”).

Regarding claims 3 and 7, Kvarnstrand discloses the control module prevents the shifter control from shifting into the reverse gear state by sending a signal to electronically disconnect the shifter control from the transmission [based on the diagnosed presence, claim 7] (an electric signal is sent to the braking mechanism 10/12/46 to block movement of the shifter. Accordingly, this signal “disconnects” the shifter control from the transmission in a functional manner).

Regarding claim 4, Kvarnstrand discloses at least one other sensor includes at least one of a camera device (front camera 14), a radar sensor, a LIDAR sensor, or an ultrasonic sensor.

Regarding claim 5, Kvarnstrand discloses a method of preventing a shifter control 21 of a vehicle from shifting into a reverse gear state based on a diagnosed presence of an object behind the vehicle (abstract at least), wherein the shifter control is configured to shift a transmission of the vehicle from one gear state to another gear state (drive, reverse, park, etc), the method comprising: receiving a signal from at least one sensor configured to detect objects around the vehicle (abstract at least, “a control unit (20) arranged to be connectable to a surroundings monitoring system (14, 16, 18) capable of detecting obstacles in front of and behind the vehicle”); diagnosing a presence of an object behind the vehicle based at least in part on the signal from the at least one sensor (from 16, object present); and preventing the shifter control from shifting into the reverse gear state based on the diagnosed presence of the object behind the vehicle (abstract at least, “to block movement of the shifter (21) to the rearward driving position if an obstacle behind the vehicle is detected”).
Kvarnstrand does not appear to disclose the sensor being an audio sensor, but rather a camera. Nakamura teaches a camera 17 for detecting objects behind the vehicle, and teaches that alternatively the camera could be replaced by an ultrasonic sensor (col. 5 lines 54-56), which is an audio sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized one of the types of sensors described by Nakamura in the device of Kvarnstrand as a rear sensor as an obvious matter of engineering design choice. Since it is known from Nakamura to use any of these types of devices to detect objects behind the vehicle, one of ordinary skill in the art could select the desired sensor for use in the system of Kvarnstrand to achieve predictable results, namely that the device of Kvarnstrand would function equally well with any of the types of sensors described by Nakamura.

Regarding claim 14, Kvarnstrand the preventing the shifter control from shifting into the reverse gear state comprises: sending a signal to electronically override a user-selected setting of the shifter control (when the shifter control is locked out due to the control signal sent to the blocking mechanism 10/12/46, the user-selected setting of going into reverse is “overridden”).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kvarnstrand (WO 2017/140366A1) in view of Nakamura et al. (U.S. 6674360) and Park (U.S. 4893691).
Regarding claims 8 and 13, Kvarnstrand as modified by Nakamura does not appear to disclose an additional rear sensor to diagnose the presence of the object behind the vehicle.  As modified, the combination teaches a single ultrasonic sensor.
Park teaches a vehicle control device including two sensors 54, 56 at the back of the vehicle to detect obstacles behind the vehicle (col. 9 lines 27-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second sensor behind the vehicle to provide more detection accuracy at various ranges, because low frequency ultrasonic sensors are more effective for long range while high frequency sensors are more effective for short range.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nedorezov et al. (U.S. 2013/0338892) in view of Nakamura et al. (U.S. 6674360).
Regarding claim 17, Nedorezov does not appear to disclose the type of sensor utilized for detecting objects behind the vehicle. Nakamura teaches a sensor 17 for detecting objects behind the vehicle, the sensor being at least one of a camera device (described embodiment), a radar sensor, a LIDAR sensor, or an ultrasonic sensor (col. 5 lines 54-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized one of the types of sensors described by Nakamura in the device of Nedorezov as a rear sensor as an obvious matter of engineering design choice. Since it is known from Nakamura to use any of these types of devices to detect objects behind the vehicle, one of ordinary skill in the art could select the desired sensor for use in the system of Nedorezov to achieve predictable results, namely that the device of Nedorezov would function equally well with any of the types of sensors described by Nakamura.

Regarding claim 18, Nedorezov does not appear to disclose the type of sensor utilized for detecting objects behind the vehicle. Nakamura teaches a sensor 17 for detecting objects behind the vehicle, which can be employed as an ultrasonic sensor (col. 5 lines 54-56), which is an audio sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the ultrasonic sensor described by Nakamura in the device of Nedorezov as a rear sensor as an obvious matter of engineering design choice. Since it is known from Nakamura to use any of these types of devices to detect objects behind the vehicle, one of ordinary skill in the art could select the desired sensor for use in the system of Nedorezov to achieve predictable results, namely that the device of Nedorezov would function equally well with any of the types of sensors described by Nakamura.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nedorezov et al. (U.S. 2013/0338892) in view of Park (U.S. 4893691).
Regarding claims 19-20, Nedorezov does not appear to disclose additionally braking the vehicle in response to the presence of the object behind the vehicle, particularly prior to the transmission shift. Park teaches an automatic braking system for a vehicle, utilizing two sensors that sense the presence of an obstacle behind the vehicle while traveling backwards, and then automatically applying the brakes in response to detecting the obstacle (col. 2 lines 16-23 at least). In order to arrive at the claimed invention, the automatic braking functionality would be added to the control of Nedorezov. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the automatic braking system of Park to the control device of Nedorezov to prevent accidents from occurring.
When viewing these teachings in combination, one of ordinary skill in the art must decide in what order to carry out the transmission tie-up function of Nedorezov and the automatic braking function of Park upon detection of an obstacle behind the vehicle while traveling in reverse. 3 possible options exist: 1) braking first, 2) simultaneous braking and transmission tie-up, or 3) transmission tie-up first. Since options 2 and 3 would result in damage to the transmission due to the vehicle being in motion, it would have been obvious to one of ordinary skill in the art to employ the automatic braking function prior to executing the gear change (to transmission tie-up or park) to prevent damage to the transmission.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nedorezov et al. (U.S. 2013/0338892) in view of Labuhn et al. (U.S. 2008/0167781).
Regarding claim 21, Nedorezov does not appear to disclose cutting throttle in response to diagnosing the presence behind the vehicle. Labuhn teaches a collision mitigation system that detects objects behind the vehicle while traveling in reverse (with sensor 108), and at location 114 the system disengages the throttle, thus creating an idle condition for the engine (pgh. 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the throttle cut functionality of Labuhn to the control device of Nedorezov to help decrease vehicle velocity and prevent an increase in vehicle velocity.

Response to Arguments
Applicant’s arguments, in combination with the claim amendments have alleviated the previous rejection. However, upon further consideration, a new ground(s) of rejection is made, as appears above.

Prior Art
Chiba ‘268 discloses a method of detecting an object behind a vehicle that prevents reverse shifting when a camera sees an object behind.  Herink ‘103 discloses a vehicle that shifts into neutral based on detecting an object behind a vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID R MORRIS/Primary Examiner, Art Unit 3659